The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 4, 2014

                         No. 04-12-00735-CR and 04-12-00736-CR

                                    Albert NICHOLAS,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                              Trial Court No. B93-6 and B93-7
                          Honorable Rex Emerson, Judge Presiding


                                       ORDER

Sitting:      Sandee Bryan Marion, Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice


     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.



                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court